Case 1:20-cv-21601-KMW Document 33 Entered on FLSD Docket 05/11/2020 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 20-21601-CIV-WILLIAMS



   UNITED STATES OF AMERICA,
                                    Plaintiff,
                      vs.
   GENESIS II CHURCH OF HEALTH
     AND HEALING;
   MARK GRENON;
   JOSEPH GRENON;
   JORDAN GRENON; and
   JONATHAN GRENON,

                                 Defendants.




         NOTICE BY THE UNITED STATES OF FILING OF SUPPLEMENTAL
      EXHIBITS IN SUPPORT OF ITS MOTION FOR AN ORDER TO SHOW CAUSE
            WHY DEFENDANTS SHOULD NOT BE HELD IN CONTEMPT


         The United States of America, the plaintiff in the above-entitled action, hereby respectfully

  files the attached supplemental exhibits in support of its Motion for an Order to Show Cause Why

  Defendants Should Not Be Held in Contempt (D.E. 23):

        Supp. Ex. 1 – Demonstrative Exhibit: Timeline of Statements by Defendants Mark Grenon

         and Genesis II Church of Health and Healing

        Supp. Ex. 2 – Transcript of G2Voice Broadcast #191, The Proof is Naturally Being Shown

         to Us by the Results (May 10, 2020).


         Dated this 11th day of May, 2020.
Case 1:20-cv-21601-KMW Document 33 Entered on FLSD Docket 05/11/2020 Page 2 of 5




                                        Respectfully submitted,



   JOSEPH H. HUNT                                         ARIANA FAJARDO ORSHAN
   Assistant Attorney General                             United States Attorney
   U.S. Department of Justice

   GUSTAV W. EYLER
   Director
   Consumer Protection Branch

   Ross S. Goldstein                                      Matthew J. Feeley
   ROSS S. GOLDSTEIN                                      MATTHEW J. FEELEY
   Court ID No. A5502651                                  Florida Bar No. 12908
   Senior Litigation Counsel                              Assistant United States Attorney
   Ross.Goldstein@usdoj.gov                               99 N.E. 4th Street, Suite 300
   202-353-4218 (office)                                  Miami, FL 33132
   202-514-8742 (fax)
                                                          Matthew.Feeley@usdoj.gov
                                                          305-961-9235 (office)
   David A. Frank                                         305-530-7139 (fax)
   DAVID A. FRANK
   Court ID No. A5500486
   Senior Litigation Counsel
   U.S. Department of Justice
   Consumer Protection Branch
   P.O. Box 386
   Washington, D.C. 20044
   David.Frank@usdoj.gov
   (202) 307-0061 (office)
   (202) 514-8742 (fax)



                                Counsel for the United States of America




                                                   2
Case 1:20-cv-21601-KMW Document 33 Entered on FLSD Docket 05/11/2020 Page 3 of 5



  OF COUNSEL:

  ROBERT P. CHARROW
  General Counsel

  STACY CLINE AMIN
  Chief Counsel
  Food and Drug Administration
  Deputy General Counsel
  U.S. Department of Health and Human Services

  ANNAMARIE KEMPIC
  Deputy Chief Counsel, Litigation

  JOSHUA A. DAVENPORT
  Associate Chief Counsel for Enforcement
  U.S. Department of Health and Human Services
  Office of the Chief Counsel
  Food and Drug Administration
  10903 New Hampshire Avenue
  Silver Spring, MD 20993-0002




                                             3
Case 1:20-cv-21601-KMW Document 33 Entered on FLSD Docket 05/11/2020 Page 4 of 5



                                 CERTIFICATE OF SERVICE

          I hereby certify that on May 11, 2020, I electronically filed the foregoing document with
  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
  this day on all counsel of record or pro se parties identified on the attached Service List in the
  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF,
  electronic mail or in some other authorized manner for those counsel or parties who are not
  authorized to receive electronically Notices of Electronic Filing.


                                               By:            s/ Ross S. Goldstein
                                                              Ross S. Goldstein
                                                              Senior Litigation Counsel
                                                              U.S. Department of Justice


                                          SERVICE LIST
                                  United States of America
                                             vs.
                      GENESIS II CHURCH OF HEALTH AND HEALING;
                                      MARK GRENON;
                                     JOSEPH GRENON;
                                  JORDAN GRENON; and
                                   JONATHAN GRENON
                             CASE NO. 20-21601-CIV-WILLIAMS
                      United States District Court Southern District of Florida


    ROSS S. GOLDSTEIN                                 GENESIS II CHURCH OF HEALTH
    Court ID No. A5502651                             AND HEALING
    Senior Litigation Counsel                         contact@genesis2church.is
    Ross.Goldstein@usdoj.gov                          2014 Garden Ln.
    202-353-4218 (office)                             Bradenton, FL 34205
    202-514-8742 (fax)
                                                      MARK GRENON
    DAVID A. FRANK                                    mark@genesis2church.is
    Court ID No. A5500486
    Senior Litigation Counsel                         JOSEPH GRENON
    U.S. Department of Justice                        joseph@genesis2church.is
    Consumer Protection Branch
    P.O. Box 386                                      JORDAN GRENON
    Washington, D.C. 20044                            jordan@genesis2church.is
    David.Frank@usdoj.gov                             6210 35th Avenue West
    (202) 307-0061 (office)                           Bradenton, FL 34209
    (202) 514-8742 (fax)




                                                  4
Case 1:20-cv-21601-KMW Document 33 Entered on FLSD Docket 05/11/2020 Page 5 of 5



    MATTHEW J. FEELEY                              JONATHAN GRENON
    Florida Bar No. 12908                          jonathan@genesis2church.is
    Assistant United States Attorney               2014 Garden Ln.
    99 N.E. 4th Street, Suite 300                  Bradenton, FL 34205
    Miami, FL 33132
    Matthew.Feeley@usdoj.gov                       Defendants
    305-961-9235 (office)
    305-530-7139 (fax)

    Counsel for the United States of America




                                               5
